Title: To George Washington from Zebulon Butler, 10 May 1781
From: Butler, Zebulon
To: Washington, George


                        May it Please your Excellency

                            Camp Highlands 10. May 1781
                        
                        Agreeabel to your Request I Send Inclosed A Return of the men of Capt. Spauldings Company Left at Wyoming
                            with the number of Weomen and Children belonging to their Families as to their Circumstances I can only Say they Live in
                            Hutts nigh the Fort and no Dependance for Subsistance only the Mans Labour the men have ben in Service near five years and
                            would Wish to be Discharged. I am your Excellencies Most Obt Humble Servt
                        
                            Zebn Butler
                        
                        
                            A Return of Souldiers Left at Wyoming Belonging to Capt.
                             Spauldings Company and their Familys—May 10. 1781
                            
                                Mens Names No. Women No. Children
                            
                             Serj. Thos Neal F. Masted 1 1
                             Serj. Fradrick Eveland 1 5
                             Serj. John Ryon 1 4
                             Corpl Benja. Cole 1 3
                             Nathl Willms 1 1
                             Richard Woodcock 1 5
                             Moses Brown 1 3
                             Asael Burnham 1 6
                             Isaac Benjamin 1 1
                             John Platner 1 4
                             Nathl Evens  1 5 
                            
                             11 38
                        
                    